DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a grant is received from a network node, which allocates a set of sidelink data resources (e.g., a set of one or more sidelink data resources). One or more sidelink data transmissions are performed on the set of sidelink data resources. A second feedback information associated with the one or more sidelink data transmissions is received and/or detected. A first feedback information is transmitted on the uplink resource to the network node. The first feedback information is set based upon the second feedback information, but fails to teach and render obvious of first radio resource allocated by the first radio resource information is a resource pool for an initial transmission of the sidelink data, and a second radio resource allocated by the second radio resource information is a resource pool for retransmitting the sidelink data, Page 2 of 9Application No. 16/729,138 wherein the first radio resource and the second radio resource included in N resource pools correspond to the initial transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.